Exhibit 10(m)

MATERIAL SCIENCES CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

MERIT/STOCK EXCHANGE PROGRAM

UNDER THE 2012 INCENTIVE COMPENSATION PLAN

Material Sciences Corporation, a Delaware corporation (the “Company”), hereby
grants to                      (“Employee”), pursuant to the Merit/Stock
Exchange Program under the Material Sciences Corporation 2012 Incentive
Compensation Plan,              shares (the “Restricted Shares”) of its common
stock, $.02 par value (the “Common Stock”), subject to the terms, conditions and
restrictions set forth in this Agreement. The award of the Restricted Shares is
subject to the terms and conditions set forth in the 2012 Incentive Compensation
Plan and the following terms and conditions:

1. Rights of Shareowner. Except as otherwise provided herein, Employee shall
have all of the rights of a shareowner with respect to the Restricted Shares
(including the right to vote the Restricted Shares and the right to receive
dividends with respect to the Restricted Shares), provided, however, that the
Company will retain custody of all dividends and other distributions (“Retained
Distributions”), if any, made or declared with respect to the Restricted Shares
(and such Retained Distributions will be subject to the same restrictions, terms
and conditions as are applicable to the Restricted Stock) until such time, if
ever, as the Restricted Shares with respect to which such Retained Distributions
shall have been made, paid or declared shall have become vested, at which time
the Retained Distributions will be paid to Employee. Retained Distributions
shall not bear interest or be segregated in separate accounts. Upon Termination
of Employment, Employee shall forfeit any Retained Distributions on any
Restricted Shares in which Employee is not vested in accordance with Section 3
and such Retained Distributions shall be returned to the Company.

2. Restrictions on Transfer. Except as otherwise provided in this Agreement,
Employee may not sell, transfer, assign, pledge, encumber or otherwise dispose
of any of the Restricted Shares or the rights granted hereunder (any such
disposition or encumbrance being referred to herein as a “transfer”). Any
transfer or purported transfer by Employee of any of the Restricted Shares shall
be null and void and the Company shall not recognize or give effect to such
transfer on its books and records or recognize the person to whom such purported
transfer has been made as the legal or beneficial holder of such shares. The
Restricted Shares shall not be subject to execution, attachment or other process
and no person shall be entitled to exercise any rights of Employee as the holder
of such Restricted Shares by virtue of any attempted execution, attachment or
other process until the restrictions imposed herein on the transfer of the
Restricted Shares lapse as provided in paragraph 3 or 5 hereof. All certificates
representing the Restricted Shares shall have endorsed thereon the following
legend:

“The shares represented by this certificate are subject to restrictions on
transfer set forth in a Restricted Stock Award Agreement dated as of
                     between the Company and the registered holder, a copy of
which is on file at the principal office of the Company. Any transfer or
purported transfer of the shares represented by this certificate in violation of
such Restricted Stock Award Agreement shall be null and void.”

Employee may request the removal of such legend from certificates representing
any Restricted Shares as to which the restrictions imposed herein on the
transfer thereof shall have lapsed as provided in paragraph 3 or 5 hereof.
Employee (or the legal representative, estate or heirs of Employee) shall
promptly deliver to the Company the certificates representing any Restricted
Shares which have been forfeited as set forth herein.



--------------------------------------------------------------------------------

3. Lapse of Restrictions and Forfeiture.

(a) The restrictions on transfer imposed on the Restricted Shares by paragraph 2
shall lapse following the first anniversary of this Agreement.

(b) Notwithstanding paragraph 3(a), in the event that prior to the lapse of
restrictions on transfer pursuant to paragraph 3(a), Employee’s employment is
terminated by the Company for Cause (as hereinafter defined), Employee shall
forfeit, on the date on which his employment is terminated, all of the
Restricted Shares as to which the restrictions on transfer imposed thereon by
paragraph 2 hereof shall not have lapsed prior to such date.

For purposes hereof, the term “Cause”, with respect to the Employee, one or more
of the following: (i) the Employee’s commission of a felony or other crime
involving moral turpitude or the commission of any other act or omission
involving dishonesty, disloyalty or fraud with respect to the Company or any of
its Affiliates or any of their customers or suppliers, (ii) the Employee’s
reporting to work under the influence of alcohol or illegal drugs, the use of
illegal drugs (whether or not at the workplace) or other conduct causing the
Company or any of its Affiliates public disgrace or disrepute or economic harm,
(iii) failure by the Employee to perform duties as reasonably directed by the
Company officer or other employee to whom the Employee primarily reports (or,
with respect to the Chief Executive Officer, the Board), (iv) any act or
omission aiding or abetting a competitor, supplier or customer of the Company or
any of its subsidiaries to the disadvantage or detriment of the Company and its
Affiliates, (v) breach of fiduciary duty, negligence or misconduct with respect
to the Company or any of its Affiliates or (vi) if the Employee is covered by an
employment agreement with the Company or an Affiliate, any breach of such
agreement which is not cured to the Company’s Chief Executive Officer (or, with
respect to such Chief Executive Officer, the Board) reasonable satisfaction
within fifteen (15) days after written notice thereof to the Employee.

(c) Notwithstanding paragraph 3(a), in the event that prior to the lapse of
restrictions on transfer pursuant to paragraph 3(a), Employee’s employment with
the Company is terminated for any reason, other than by the Company for Cause,
(i) the restrictions on transfer imposed on the Restricted Shares by paragraph 2
shall lapse as to the number of Restricted Shares (rounded to the nearest whole
share) equal to the product of (A) the total number of Restricted Shares,
multiplied by (B) a fraction, (y) the numerator of which equals the number of
whole or partial calendar months which have elapsed from the effective date of
this Agreement, and (z) the denominator of which is 12; and (ii) Employee shall
forfeit, on the date on which his employment is terminated, all of the
Restricted Shares as to which the restrictions on transfer imposed thereon by
paragraph 2 hereof shall not have lapsed as a result of the operation of this
paragraph 3(c).

4. Transferability. Notwithstanding anything contained in this Agreement to the
contrary, Restricted Shares may be transferred (i) by law or pursuant to the
laws of descent and distribution and (ii) by the Employee to a “family member”
of such Employee by gift or by domestic relations order. For purposes of this
paragraph 4, “family member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Employee’s household (other than as a tenant or employee), a trust in which
these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Employee) control the management of
assets, and any other entity in which these persons (or the Employee) own more
than fifty percent of the voting interests (each, a “Permitted Transferee”). In
the case of any transfer pursuant to this paragraph 4, this Agreement shall be
interpreted such that the term “Employee” shall mean the transferring Employee
and his or her Permitted Transferees (it being agreed that all of the
obligations of the Employee hereunder shall be allocated as appropriate between
the transferring Employee and his or her Permitted Transferee).

 

- 2 -



--------------------------------------------------------------------------------

5. Adjustments. Upon the occurrence of any of the following events prior to the
lapse of the restrictions imposed by paragraph 2 hereof or the forfeiture of
Restricted Shares as provided herein, this grant shall be adjusted as follows:

(a) in case the number of outstanding shares of Common Stock shall be increased
by stock split, stock dividend, or other relevant change in the capitalization
of the Company (which shall not include the sale by the Company of shares of
Common Stock or securities convertible into such shares), the Committee shall
make or cause to be made any proportionate adjustments herein or otherwise
necessary to reflect such change with respect to the Restricted Shares,
notwithstanding that the Restricted Shares are subject to the restrictions on
transfer imposed by paragraph 2 above;

(b) in case the number of outstanding shares of Common Stock shall be decreased
by reverse stock split, combination of shares, recapitalization or other
relevant change in the capitalization of the Company (which shall not include
the purchase or retirement by the Company of shares of Common Stock or
securities convertible into such shares), the Committee shall make or cause to
be made any proportionate adjustments herein or otherwise necessary to reflect
such change with respect to the Restricted Shares, notwithstanding that the
Restricted Shares are subject to the restrictions on transfer imposed by
paragraph 2 above; and

(c) in case the Company shall effect a merger, consolidation or other
reorganization, pursuant to which the outstanding shares of Common Stock shall
be exchanged for other shares or securities of the Company or of another
corporation which is a party to such merger, consolidation or other
reorganization, the Company shall use its best efforts to provide in any
agreement or plan which it enters into or adopts to effect any such merger,
consolidation or reorganization that Employee shall receive in such merger,
consolidation or reorganization, subject to substantially the same transfer
restrictions as set forth herein, the kind and number of shares or other
securities of the Company or of such other corporation which would have been
issuable to Employee in respect of the Restricted Shares owned by him
immediately prior to the effective date of such merger, consolidation or
reorganization if such Restricted Shares were not subject to the transfer
restrictions set forth herein.

If the provision described in paragraph 5(c) above has not been made with
respect hereto by the effective date of any such merger, consolidation or other
reorganization, then the restrictions imposed by paragraph 2 hereof shall
thereupon lapse. The decision of the Committee as to the exact manner, amount
and timing of any adjustment described in this paragraph 5 or any other matter
under this paragraph 5 shall be conclusive.

 

  6. Tax Withholding. As a condition precedent to the receipt of any Restricted
Shares hereunder, Employee agrees to pay to the Company at such times as the
Company shall determine such amounts as the Company shall deem necessary to
satisfy any withholding taxes due on income that Employee recognizes as a result
of (i) the lapse of the restrictions imposed by paragraph 2 hereof on the
Restricted Shares or (ii) Employee’s filing of an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986 (the “Code”), as amended,
with respect to the Restricted Shares.

 

- 3 -



--------------------------------------------------------------------------------

7. Employment. As used herein, employment by the Company shall include
employment by a corporation which is a “parent corporation” or a “subsidiary
corporation” of the Company, as such terms are defined in subsections (e) and
(f) of Section 424 of the Code, and employment by any corporation, or a “parent
corporation” or “subsidiary corporation” of such corporation, assuming this
grant in lieu thereof, in a transaction to which Section 424(a) of the Code
shall apply. Partnerships, joint ventures, and limited liability companies of
what the Company owns an interest of 50% or more should be considered a
“subsidiary” of the Company.

8. Registration. This grant is subject to the condition that if at any time the
Committee shall determine, in its discretion, that the listing of the shares of
Common Stock subject hereto on any securities exchange, or the registration or
qualification of such shares under any federal or state law, or the consent or
approval of any regulatory body, shall be necessary or desirable as a condition
of, or in connection with, the grant, receipt or delivery of shares hereunder,
such grant, receipt or delivery will not be effected unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee. The
Company agrees to make every reasonable effort to effect or obtain any such
listing, registration, qualification, consent or approval.

9. Rights of Employee. In no event shall the granting of the Restricted Shares
or the other provisions hereof or the acceptance of the Restricted Shares by
Employee interfere with or limit in any way the right of the Company to
terminate Employee’s employment at any time, nor confer upon Employee any right
to continue in the employ of the Company for any period of time or to continue
his or her present or any other rate of compensation.

10. Interpretation of Agreement. This Agreement is intended to be consistent
with the 1992 Plan, and it shall be interpreted consistently with that intent.
Any questions which arise in connection with the interpretation or performance
of this grant shall be resolved by the Committee in its sole and absolute
discretion.

11. Successors of the Company. This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall, upon the death of Employee, acquire any rights hereunder.

12. Further Instruments. The parties agree to execute such further instruments
and to take such further actions as may reasonably be required to carry out the
intent of this Agreement.

13. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given when personally delivered or five
(5) business days after deposit in the United States Post Office, by certified
mail with postage and fees prepaid, return receipt requested. Notices shall be
addressed, in the case of Employee, to the address set forth below his signature
on the signature page hereto and in the case of the Company, to it at its
principal executive office, or at such other address as such party may designate
by ten (10) days’ advance written notice to the other party.

14. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof.

15. Governing Law. The corporate law of the State of Delaware shall govern all
questions concerning the relative rights of the Company and its shareowners. All
other questions concerning the construction, validity and interpretation of this
Agreement shall be governed by the internal laws (and not the laws of conflicts)
of the State of Illinois.

 

- 4 -



--------------------------------------------------------------------------------

16. Payment of Transfer Taxes. The Company agrees to pay any original issue or
transfer taxes incurred as a result of the award of the Restricted Shares.

17. Condition under which Award Null and Void. This award shall be null and void
unless Employee shall accept the same below and return it to the Chief Executive
Officer of the Company at its office in Elk Grove Village, Illinois by
                    .

Dated as of the                     .

 

MATERIAL SCIENCES CORPORATION By:    James D. Pawlak   Its: Chief Financial
Officer

Accepted as of this                      day

of                     , 201    .

 

 

Employee Address:  

 

 

 

 

 

 

 

- 5 -